Name: Commission Regulation (EEC) No 34/87 of 7 January 1987 fixing the quotas for 1987 to be opened by Portugal in respect of certain products of the wine sector from third countries
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  agricultural activity;  beverages and sugar
 Date Published: nan

 No L 6/14 Official Journal of the European Communities 8 . 1 . 87 COMMISSION REGULATION (EEC) No 34/87 of 7 January 1987 fixing the quotas for 1987 to be opened by Portugal in respect of certain products of the wine sector from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, in the wine sector ; whereas the quotas for 1987 should be fixed taking account, in particular, of the initial quotas and of the trade recorded ; whereas an increase of 10 % by comparison with the initial quota fixed by Regulation (EEC) No 841 /86 (2) seems adequate ; Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concer ­ ning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to transition by stage ('), and in particular Article 3 ( 1 ) thereof, Whereas provision should be made for informing the Commission of imports into Portugal of the said products under the quotas fixed and of the measures taken by Portugal for the application of these quotas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Whereas, pursuant to Article 1 of Regulation (EEC) No 3797/85, Portugal shall apply quantitative restrictions in the form of annual quotas in respect of certain products HAS ADOPTED THIS REGULATION : Article 1 The quotas to be opened by Portugal in respect of certain products of the wine sector from third countries for the period from 1 January to 31 December 1987 shall be as follows : (hectolitres) CCT heading No Description Quota for 1987 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex B. Wine other than that referred to in A in bottles with 'mush ­ room' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 ° C :  Wine put up other than in bottles with 'mushroom' stop ­ pers held in place by ties or fastenings, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C : C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol II. Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol 9 350 (') OJ No L 367, 31 . 12. 1985, p. 23. (2) OJ No L 77, 22. 3 . 1986, p. 15 . 8 . 1 . 87 Official Journal of the European Communities No L 6/ 15 Article 2 The Portuguese authorities shall notify the Commission of the measures they have taken for the application of Article 1 . They shall forward to the Commission every six months information on the quantities imported during this period. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1987. For the Commission Frans ANDRIESSEN Vice-President